     Case 2:20-cv-00369-TLN-CKD Document 16 Filed 07/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    THOMAS LEE GLEASON, JR.,                           No. 2:20-cv-00369-TLN-CKD P
11                        Plaintiff,
12            v.                                         ORDER
13    CALIFORNIA DEPARTMENT OF
      CORRECTION AND
14    REHABILITATION, et al.,
15                        Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se and in forma pauperis in this civil
18   rights action filed pursuant to 42 U.S.C. § 1983. On June 22, 2020, the court gave plaintiff the
19   option of proceeding on his complaint as screened or of amending his complaint in order to fix
20   the deficiencies identified in the court’s screening order. ECF No. 20. In response to said order,
21   plaintiff filed a Notice of Election requesting time to file an amended complaint.
22           Accordingly, IT IS HEREBY ORDERED that plaintiff is granted thirty days from the date
23   of this order in which to file a first amended complaint. Failure to file an amended complaint
24   within the time provided will result in dismissal of this action.
25   Dated: July 10, 2020
26                                                     _____________________________________
                                                       CAROLYN K. DELANEY
     12/glea0369.36(1).docx
27                                                     UNITED STATES MAGISTRATE JUDGE

28
                                                        1
